DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14th, 2022 and August 01st, 2022 have been entered.
By this amendment, claims 24, 26, and 29 have been amended.  Claims 1-13 previously been cancelled.  Accordingly, claims 14-29 are pending in the present application in which claims 14, 17, 24, and 26 are in independent form.
Information Disclosure Statement
The IDS filed on July 19th, 2022 has been considered.
New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 24-26 and 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai (U.S. Pub. 2019/0157333), newly cited.
In re claim 24, Tsai discloses a method of forming a bonded structure, the method comprising depositing a first dielectric layer 230 over a first plurality of elements 200 mounted to a first carrier 210 (see paragraphs [0013], [0044] and figs. 11-13), each of the first plurality of elements 200 comprises an integrated device die (see paragraphs [0013], [0044] and figs. 11-13); depositing a second dielectric layer 130 over a second plurality of elements 100 mounted to a second carrier 110 (see paragraph [0044] and figs. 11-13); and directly gang bonding (via the conductors 142, 242) the first plurality of elements 200 to the second plurality of elements 100 without an adhesive to form a plurality of bonded structures, wherein adjacent bonded structures of the plurality of bonded structures are spaced apart by a gap (see paragraphs [0013], [0044] and figs. 11-13).

    PNG
    media_image1.png
    664
    617
    media_image1.png
    Greyscale

In re claim 25, as applied to claim 24 above, Tsai discloses wherein the method further comprising directly bonding the first plurality of elements 200 to the first carrier 210 without an adhesive and directly bonding the second plurality of elements 100 to the second carrier 110 without an adhesive (see paragraphs [0013], [0044] and figs. 11-13).
In re claim 26, Tsai discloses a method of forming a bonded structure, the method comprising directly bonding first 200 and third 212 elements to a first carrier 210 without an intervening adhesive (see paragraph [0030] and figs. 11-13), at least the first element comprises an integrated device die (see paragraphs [0013], [0044] and figs. 11-13); directly bonding second 100 and fourth (100 directly above 212) elements to a second carrier 110 without an intervening adhesive (see paragraphs [0013], [0044] and figs. 11-13); directly bonding the first element 200 to the second element without an intervening adhesive; and directly bonding the third element 212 to the fourth element without an intervening adhesive (see paragraphs [0013], [0044] and figs. 12-13).
In re claim 28, as applied to claim 26 above, Tsai discloses wherein the directly bonding the first 200 and the third 100 elements comprises directly bonding the first and the third elements with a gap between the first and third elements and the directly bonding the second 212 and the fourth elements (100 directly above 212) comprises directly bonding the second and the fourth elements with a gap between the second and fourth elements (see paragraphs [0013], [0044] and figs. 11-13).
In re claim 29, as applied to claim 24 above, Tsai discloses wherein the second plurality of elements 100 comprise integrated device dies (see paragraph [0029] and figs. 11-13).
				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (U.S. Pub. 2019/0157333), newly cited, in view of Lu et al. (U.S. Pub. 2020/0106156), of record.
In re claim 27, as applied to claim 26 above, Tsai is silent to wherein the method further comprising removing the second carrier after directly bonding the first and third elements and the second and fourth elements.
However, Lu discloses a method of forming a bonded structure, including, inter-alia, wherein the method further comprising removing the second carrier 70 after directly bonding the first and third elements and the second and fourth elements (see paragraph [0036] and figs. 1G-1H).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lu into the method of Tsai in order to enable wherein the method further comprising removing the second carrier after directly bonding the first and third elements and the second and fourth elements in Tsai to be performed because in doing so the second carrier facilitating in the fabrication of the bonded structure and furthermore protecting the bonded structure from being damaged during processing.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
					Allowable Subject Matter
Claims 14-23 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole taken alone or in combination, in particular, prior art of record does not teach “polishing a surface of the first dielectric layer in preparation for direct bonding", as recited in independent claim 14 and “thinning the first element and the third element to expose a conductive via in the first element and the third element”, as recited in independent claim 17.
Claims 15, 16, and 18-23 also allowed as being directly or indirectly dependent of the allowed independent base claims.
	Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 24-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gao et al.		U.S. Pub. 2019/0385966	Dec. 19, 2019.
Uzoh et al.		U.S. Pub. 2019/0319007	Oct. 17, 2019.
Hu et al.		U.S. Pub. 2021/0057309	Feb. 25, 2021.
Liao et al.		U.S. Patent 10,333,623	Jun. 25, 2019.
Bernstein et al.	U.S. Pub. 2008/0165521	Jul. 10, 2008.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892